Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Alexander Eugene Istomin, M.D.
(NPI: 1235185778)

Petitioner,

Vv.

Centers for Medicare and Medicaid Services.
Docket No. C-11-9
Decision No. CR2346

Date: April 1, 2011

DECISION REMANDING CASE

I deny the motion of the Centers for Medicare and Medicaid Services (CMS) to dismiss
this case. In addition, I remand the matter so that either CMS or its contractor, First
Coast Service Options, Inc. (First Coast), may continue the enrollment determination
process using the correspondence address of record for Petitioner Alexander Eugene
Istomin, M.D.

I. Background

On October 6, 2008, First Coast received a CMS-855 Medicare enrollment application
from Petitioner dated June 30, 2008. CMS Ex. 1, at 2. The correspondence address
listed on this application was an Old Westbury, New York address (correspondence
address). CMS Ex. 3, at 7. By letter dated October 20, 2008, First Coast requested
additional information from Petitioner to complete the processing of his Medicare
enrollment application. CMS Ex. 5. The letter indicated that Petitioner must provide the
requested additional information by November 20, 2008. Jd. at 3. For some unexplained
reason, First Coast sent the letter to Petitioner at a Hallandale, Florida address (Florida
practice address), one of four addresses which were listed under “practice location
information” on Petitioner’s enrollment application. CMS Ex. 3, at 17. First Coast did
not receive the requested additional information from Petitioner by November 20, 2008.
CMS Ex. 1, at 95. By letter dated November 20, 2008, First Coast informed Petitioner
that it was closing his Medicare enrollment application because Petitioner failed to
provide the additional information needed to process his application. Id. at § 6; CMS Ex.
6.

Petitioner claims that he did not receive the letter dated October 20, 2008, or the letter
dated November 20, 2008, because these letters were sent to an invalid mailing address in
Florida instead of to Petitioner’s correspondence address in New York. P. Br. 3-4. CMS
never disputed that it sent these letters to Petitioner’s Florida practice address rather than
to Petitioner’s correspondence address. Petitioner claims that all of his requests for a
current status of his enrollment application were ignored until October of 2010. P. Br. at
2.

On October 11, 2010, First Coast received a letter from Petitioner dated October 5, 2010
and a copy of the CMS-855 application dated June 30, 2008. CMS Ex. 1, at 97; CMS
Ex. 8. The letter states: “[w]ould you please update me regarding my application status.
The copy of my application is enclosed for your convenience.” CMS Ex. 8, at 1. By
letter dated October 15, 2010, First Coast informed Petitioner that his Medicare
enrollment application could not be processed because it contained a copied or stamped
signature. CMS Ex. 9. First Coast finally sent this letter to Petitioner’s correspondence
address. [d. However, First Coast apparently treated Petitioner’s status inquiry as a new
application.

By letter dated October 6, 2010, Petitioner filed a letter requesting a hearing before an
Administrative Law Judge (ALJ) regarding his Medicare enrollment application. An
Acknowledgment and Pre-hearing Order was sent to the parties on October 14, 2010.
Petitioner submitted an amended hearing request (HR) on October 22, 2010. This case
was initially assigned to Board Member Leslie A. Sussan pursuant to 42 C.F.R. § 498.44,
which permits a Board Member to hear appeals under 42 C.F.R. part 498.

On November 4, 2010, this case was reassigned to me for hearing and decision. On
November 9, 2010, CMS filed a Motion to Dismiss (CMS Br.). On November 17, 2010,
CMS filed an Amended Motion to Dismiss and Pre-Hearing Brief (CMS Am. Br.). With
its brief, CMS submitted nine exhibits (CMS Exs. 1-9). On December 7, 2010, Petitioner
filed his Reply to Amended Motion to Dismiss and Pre-Hearing Brief! (P. Br.). In the
absence of objection, I admit CMS Exs. 1-9 into the record. On March 18, 2011, I held a

' Petitioner also included a copy of CMS Exs. 1-9 with his brief.
telephone conference with Petitioner and CMS counsel to clarify certain issues prior to
issuing this decision.

II. Issue

The issue in this case is whether CMS properly processed Petitioner’s application such
that this appeal should be dismissed for lack of jurisdiction.

Ill. Analysis

CMS did not properly reject Petitioner’s enrollment application; thus I deny
CMS’s motion to dismiss.

CMS contends that First Coast did not deny Petitioner’s Medicare enrollment application
in November of 2008, but instead it rejected the enrollment application. CMS also argues
that First Coast did not deny Petitioner’s Medicare enrollment application in October of
2010, but it simply returned the application as a non-application. Thus, CMS contends
that Petitioner did not receive an initial determination that would be appealable to an
ALJ. In addition, CMS claims that Petitioner has no appeal rights because his 2008
Medicare enrollment application was rejected and First Coast never processed an
enrollment application for Petitioner. CMS Am. Br. at 8. CMS also asserts that, even if
Petitioner’s October 5, 2010 letter could be construed as a request for reconsideration,
such request would be untimely pursuant to 42 C.F.R. § 498.22(b)(3).

Although I may agree with CMS that I lack jurisdiction to hear cases of rejected
applications, I do not find here that Petitioner’s application was properly rejected. CMS
mailed both the October 20, 2008 letter requesting additional information and the
November 20, 2008 letter “closing” Petitioner’s application to an address listed as of one
of Petitioner’s practice locations in Florida, rather than to Petitioner’s correspondence
address in New York. The CMS-855 application states in the correspondence address
section to “[p]rovide contact information for the person shown in Section 2A above.
Once enrolled, the information provided below will be used by the fee-for-service
contractor if it needs to contact you directly.” CMS Ex. 3, at 7.

It is reasonable, and really only logical, that an applicant would expect to receive
correspondence from CMS at the address he listed as the “correspondence address.” At
the telephone conference on March 18, 2011, CMS could provide no definitive
explanation as to why First Coast sent correspondence to Petitioner to one of four
practice locations listed rather than to Petitioner’s correspondence address of record in
New York.
Without proper notification, Petitioner could not be expected to know what information
he was required to send to the CMS contractor. Furthermore, there is no indication in the
record indicating that Petitioner ever received the correspondence that CMS sent to his
practice address in Florida. When CMS finally started mailing letters to Petitioner’s
correspondence address of record in October of 2010, I note Petitioner did respond
expeditiously.

In the telephone conference on March 18, 2011, CMS counsel noted that Petitioner
certified that he saw patients at the practice location address in Florida, listed in his CMS-
855 application filed in October of 2008, and questioned why this mailing address for
Petitioner would be invalid. However, if CMS is concerned about why Petitioner was not
able to receive mail at a practice location, CMS should explore that concern with the
Petitioner through other means. CMS may not now use this concern as a sole
justification to refuse to properly process Petitioner’s application in light of its
notification errors.

Notwithstanding the inequity to Petitioner in this case, I do not base this decision on
equitable principles. CMS and its contractors have broad authority to process enrollment
applications, much of which is not reviewable by an ALJ. But underlying this grant of
unreviewable authority is the expectation that CMS will not abuse its authority and will
act competently. In this case, the contractor sent Petitioner, a potential Medicare
supplier, a notice letter to an address other than that was listed as Petitioner’s
“correspondence address.” Then, the contractor sent another notice to the practice
location address indicating that CMS had stopped processing Petitioner’s application.
CMS now defends its actions by claiming that Petitioner has absolutely no recourse. At a
minimum, the CMS contractor is required to properly send accurate notices of its
determinations advising potential suppliers of their appeal rights. Its failure to do so is
reviewable in this forum. However, I do not reach the ultimate issue of whether CMS’s
actions in this case are acceptable here; rather, I remand this case to CMS to afford it the
opportunity to correct its errors.

I deny the CMS motion to dismiss. I remand this case to CMS to continue the enrollment
determination process using Petitioner’s correspondence address of record from the
application that CMS received on October 6, 2008. I instruct CMS to consider the date of
receipt of Petitioner’s 2008 application in any effective date determination it makes
pursuant 42 C.F.R. § 424.520(d). If CMS is able to subsequently approve this
application, it should use CMS’s receipt date as Petitioner’s effective date for Medicare
billing privileges.
IV. Conclusion

I remand the matter to CMS so that CMS or its contractor may review all relevant files
and materials and take the appropriate actions on Petitioner’s 2008 application.

/s/
Joseph Grow
Administrative Law Judge

